Exhibit 99.1 For Immediate Release For More Information Contact: David D. Stovall, President & CEO Habersham Bancorp (706) 778-1000 or (800) 822-0316 HABERSHAM BANCORP ANNOUNCES SECOND QUARTER RESULTS CORNELIA, GA.August 10, 2009, Habersham Bancorp (NASDAQ: HABC) reports a second quarter loss of $1.6 million or $.57 per diluted share when compared to a second quarter loss of $375,000 or $.13 per diluted share for the same period in 2008.The decrease resulted principally from a decrease in net interest income of approximately $1.1 million and additional expense from provisions for loan losses of approximately $646,000. For the six-month period ended June 30, 2009, the Company reports a loss of$3.3 million or $1.15 per diluted share when compared to a loss of $316,000 or $.11 per diluted share for the six-month period ended June 30, 2008.The decrease resulted principally from a decrease in net interest income of approximately $2.2 million and additional expense from provisions for loan losses of approximately $2.0 million. The decreases in net interest income resulted from: 1) an increase in the total dollar balances of loans on nonaccrual status and, 2) a decrease in average loan balances.Non-performing assets increased approximately $2.6 million from December 31, 2008 to June 30, 2009 primarily as a result of activity within nonaccrual loans and other real estate. The Company’s net interest margin for the second quarter and first six months of 2009 was 2.11% and 2.25%, respectively, compared to 3.09% and 3.21% for the second quarter and first six months of 2008. Total assets of $518.2 million at June 30, 2009 reflect an increase of $23.3 million or 4.72% from $494.9 million at December 31, 2008.Increases in cash and cash equivalent balances (primarily federal funds sold), other real estate and in all other assets totaling approximately $27.2 million, $7.5 million and $2.3 million, respectively, were offset by decreases in the total net loan portfolios and in the investment securities portfolios totaling approximately $9.8 million and $3.9 million, respectively. HABERSHAM BANCORP FINANCIAL HIGHLIGHTS (Unaudited)(dollar amounts in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, Summary of Operations Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan Losses Other income Gain on sale of Investment securities available for sale Other expense Loss before income taxes ) Income tax benefit Net loss $ ) $ ) $ ) $ ) Net loss per share – basic $ ) $ ) $ ) $ ) Net loss per share – diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Weighted average number of common and common equivalent shares outstanding Cash dividends declared per common share - $ - $ June 30, December 31, Balance Sheet Summary Total Assets $ $ Loans, net Deposits Stockholders’ Equity
